Mr. Presiding Justice Graves delivered the opinion of the court. Plaintiff in error was convicted for the sale of intoxicating liquor in the City of Danville, while the same was anti-saloon territory. To prove the fact that Danville was anti-saloon territory, the State offered in evidence a certificate of the city clerk showing that the question had been submitted to vote there and that it had carried. That certificate would have been sufficient if no Board of Election Commissioners existed there. Such a board in fact does exist there. Where such a board exists, the word “clerk” used in the local option statute means “Board of Election Commissioners.” Chapter 43, sec. 1, J. & A. Stat. ff 4637. It follows that chapter 43, sec. 7, J. & A. Stat. 4643, when applied to the City of Danville while it has election commissioners must be construed to require such board of commissioners to record the result of elections under the Local Option Act and to make the certificate of such board instead of the certificate of the city clerk prima, facie evidence that the territory has become anti-saloon territory. (People v. Coit, post, p. 574.) Because the certificate of the clerk offered in evidence in this case was incompetent to prove that Dan-ville was anti-saloon territory, and that fact was not proven in any other way, the judgment of the Circuit Court is reversed and the cause is remanded to that court. Reversed and remanded.